COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                  §
  MRC PERMIAN COMPANY,                                            No. 08-21-00065-CV
                                                  §
          Appellant/Cross-Appellee,                                 Appeal from the
                                                  §
  v.                                                          143rd Judicial District Court
                                                  §
  HOLLAND ACQUISITIONS, INC.,                                   of Loving County, Texas
  D/B/A HOLLAND SERVICES,                         §
                                                                    (TC# 17-06-869)
          Appellee/Cross-Appellant.               §

                                              ORDER

         This Court received and filed Appellee Holland Acquisitions, Inc.’s notice of bankruptcy

under Chapter 11 of the Bankruptcy Code. Pursuant to 11 U.S.C. § 362, any further action in this

appeal is automatically stayed. Under these circumstances, and for administrative purposes, it is

ORDERED that this appeal is removed from the docket and abated. The appeal will be reinstated

upon proper motion showing that the stay has been lifted and specifying the action required by this

Court.

         Accordingly, the appeal is abated.

         IT IS SO ORDERED THIS 28TH DAY OF APRIL, 2021.


                                              PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.